                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA                          c
                                    Richmond Division

                                                                                  MAR 2 0 2019
MONTRELL L. GORDON,
                                                                             Clerk, u.s. district court
                                                                                   R^ICHMOMD, VA
       Petitioner,

V.                                                      Civil Action No. 3:18CV880-HEH


UNKNOWN,

       Respondent.

                              MEMORANDUM OPINION
              (Dismissing Without Prejudice 28 U.S.C.§ 2254 Petition)

       Petitioner, a Virginia inmate proceeding pro se, filed a 28 U.S.C. § 2254 petition

(§ 2254 Petition," ECF No. 3). Before a state prisoner can bring a § 2254 petition in

federal district court, the prisoner must first have "exhausted the remedies available in the

courts of the State." 28 U.S.C. § 2254(b)(1)(A). Exhaustion is accomplished by

presenting the claims to the Supreme Court of Virginia for review either on direct appeal

or in a collateral proceeding. Petitioner indicated that he has not raised any of his claims

in state court. {Id. at 5-10.) Petitioner also indicated that he has not filed an appeal or

any other challenge to his state conviction in the Supreme Court of Virginia. Thus, the

record failed to indicate that Petitioner has properly exhausted his state court remedies

with respect to his three claims.

       Accordingly, by Memorandum Order entered on February 22, 2019, and again on

March 7, 2019, the Court directed Petitioner to show cause, within eleven (11)days of

date of entry thereof, as to why his § 2254 Petition should not be dismissed for lack of

exhaustion.
       Petitioner has responded and blames his attorney for not pursuing his claims on

direct appeal. (ECF No.6, at \ \see ECF No. 9, at 1.) Counsel is not at fault for

Petitioner's failure to present his claims to the Supreme Court of Virginia because he

could so do so pro se in a collateral proceeding. Thus, Petitioner has failed to establish

good cause for his lack of exhaustion. Accordingly, the § 2254 Petition will be dismissed

without prejudice to re-file after Petitioner has exhausted his state court remedies for all

of his claims.

       An appeal may not be taken from the final order in a § 2254 proceeding unless a

judge issues a certificate of appealability ("COA"). 28 U.S.C. § 2253(c)(1)(A). A COA

will not issue unless a prisoner makes "a substantial showing of the denial of a

constitutional right." 28 U.S.C. § 2253(c)(2). This requirement is satisfied only when

"reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were

'adequate to deserve encouragement to proceed further.'" Slack v. McDaniel, 529 U.S.

473,484(2000)(quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n.4(1983)). No law

or evidence suggests that Petitioner is entitled to further consideration in this matter. A

COA will therefore be denied.


       An appropriate Order shall accompany this Memorandum Opinion.



                                    HENRY E. HUDSON
Date:Ty\ftrfeU 20,^61^              SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
